DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, a characteristic impedance of a transmission line connecting the optical modulator driver and the optical modulator is 20% or more higher than a characteristic impedance of the optical modulator, and an electrical length of the transmission line is 1/20 or more and 1/2 or less of a wavelength corresponding to a 3 dB band frequency of an electrical signal driving the optical modulator.
	Zhu et al. (Modeling and Optimization of the Bond-Wire Interface in a Hybrid CMOS-Photonic Traveling-Wave MZM Transmitter) is considered to be the closest prior art reference. Zhu et al. teaches an optical modulator with the traveling-wave electrodes and terminating resistors (see, Fig. 4). The electrodes are driven by a driver (see, Fig. 4). The driver and the electrodes are connected by bond-wire with gap ranging from 250 m to 2000 m. (see, Fig. 4; Table 1). Zhu et al. further teaches that the system impedance is not matched at the driver side (see, Page 153, right column, section, IV. Bond-Wire Optimization for MZM Transmitter), and the characteristic impedance of the bond wire using the Table 1 at Gap 2000 m is 2.497 k(LS / C feed) ½. This is at least 20% higher than the terminal resister 50. However, Zhu et al. teaches that the system is operated at 12.5 Gb/s. This corresponds to 24000m or 24.0mm which is much greater than bond-wire gap length of 2000 m. Thus, Zhu et al. fails to teach above limitation.
	Nakajima et al. (US7345803B2) discusses the impedance of the optical modulator. However, Nakajima et al. does not teach the above limitation.
Kagaya et al. (US7011458B2) teaches the system with impedance mismatch. However, Kagaya et al. too fails to disclose the above limitation.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitation as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAI M LEE/Examiner, Art Unit 2636